 
 
EXHIBIT 10.1
 


FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


This Mortgage Loan Purchase Agreement (the "Agreement") dated as of April 1,
2007 is between CitiMortgage, Inc. ("CMI" or the "Seller") and Citicorp Mortgage
Securities, Inc., a Delaware corporation ("CMSI"). The Seller agrees to sell,
and CMSI agrees to purchase, the mortgage loans originated or acquired by CMI as
described and set forth in the Mortgage Loan Schedule attached as exhibit B (the
"mortgage loans") to the Pooling and Servicing Agreement dated as of April 1,
2007 (the "Pooling Agreement"), between CMSI, CMI, U.S. Bank National
Association, a national banking association, in its individual capacity and as
Trustee (the "Trustee"), and Citibank, N.A., in its individual capacity and as
Paying Agent, Certificate Registrar and Authentication Agent, relating to the
issuance of Citicorp Mortgage Securities Trust, Series 2007-3 REMIC Pass-Through
Certificates class A, class B and residual certificates. Terms used without
definition herein shall have the respective meanings assigned to them in the
Pooling Agreement or, if not defined therein, in the Senior Underwriting
Agreement dated March 28, 2007 among CMSI, Citigroup Inc. and Credit Suisse
Securities (USA) LLC (the "Senior Underwriter") (the "Senior Underwriting
Agreement") and in the Subordinated Underwriting Agreement dated April 17, 2007
among CMSI, Citigroup Inc. and HSBC Securities (USA) Inc. (the "Subordinated
Underwriter" and, together with the Senior Underwriter, the "Underwriters") (the
"Subordinated Underwriting Agreement" and, together with the Senior Underwriting
Agreement, the "Underwriting Agreements").


1.  Purchase Price. The purchase price (the "Purchase Price") for the mortgage
loans shall consist of (a) cash in the amount of _________________% of the
aggregate scheduled principal balance thereof as of the cut-off date, plus
accrued interest thereon at the rate of 6.00% per annum on the mortgage loans in
pool I and 5.50% per annum on the mortgage loans in pool II and pool III, from
and including the cut-off date to but excluding the closing date, (b) the class
IA-IO, IIA-IO and IIIA-IO certificates, (c) the class LR certificates and (d)
the class PR certificates. Such cash shall be payable by CMSI to the Seller on
the closing date in same-day funds, and the Seller will receive on the closing
date: (a) the class IA-IO, IIA-IO and IIIA-IO certificates and (b) the class LR
and class PR certificates evidencing the residual interests in the lower-tier
REMIC and the pooling REMIC, respectively. If CMSI for any reason shall repay to
any Underwriter any portion of the price paid to CMSI by any Underwriter
pursuant to the Underwriting Agreements, the Seller shall simultaneously and in
the same manner repay to CMSI a proportionate amount of the Purchase Price as
such repayment to any Underwriter.


Upon payment of the Purchase Price, the Seller shall transfer, assign, set over
and otherwise convey to CMSI without recourse all of the Seller's right, title
and interest in and to the mortgage loans, including all interest and principal
received or receivable by the Seller on or with respect to the mortgage loans
(other than payments of principal and interest due and payable on the mortgage
loans on or before the cut-off date and prepayments of principal on the mortgage
loans received or posted prior to the close of business on the cut-off date),
together with all of the Seller's right, title and interest in and to the
proceeds of any related title, hazard or other insurance policies and Primary
Mortgage Insurance Certificates. The Seller agrees to deliver to CMSI all
documents, instruments and agreements required to be delivered by CMSI to the
Trustee under the Pooling Agreement and such other documents, instruments and
agreements as CMSI shall reasonably request. CMSI hereby directs the Seller to
execute and deliver to the Trustee assignments of the Mortgages to the Trustee
(and endorsements of any Mortgage Notes relating thereto) in recordable form.

 
1

--------------------------------------------------------------------------------

 

Such assignments and endorsements shall not affect the rights of the parties
hereto or to the Pooling Agreement.


2.  Representations. The Seller hereby represents and warrants to CMSI (i) that
CMSI's representations and warranties pursuant to the Pooling Agreement to the
Trustee with respect to the mortgage loans are true and correct and (ii) that
the Seller has not dealt with any broker, investment banker, agent or other
person (other than CMSI and the Underwriters) who may be entitled to any
commission or compensation in connection with the sale of the related mortgage
loans. The Seller hereby agrees to cure any breach of such representations and
warranties in accordance with the terms of the Pooling Agreement.


3.  Underwriting. The Seller hereby agrees to furnish any and all information,
documents, certificates, letters or opinions reasonably requested by CMSI in
order to perform any of its obligations or satisfy any of the conditions on its
part to be performed or satisfied at or prior to the closing date.


4.  Costs. CMSI shall pay all expenses incidental to the performance of its
obligations under the Underwriting Agreements, including without limitation (i)
any recording fees or fees for title policy endorsements and continuations, (ii)
the expenses of preparing, printing and reproducing the Registration Statement,
the Prospectus, the Underwriting Agreements, the Pooling Agreement and the
certificates and (iii) the cost of delivering the certificates to the offices of
The Depository Trust Company or the Underwriters, as the case may be.


5.  Indemnification. The Seller hereby agrees to indemnify, defend and hold
harmless CMSI against any and all losses, claims, damages or liabilities (i)
resulting from the Seller's failure to perform any of its obligations hereunder,
(ii) resulting from the inaccuracy of the Seller's representations and
warranties herein or of CMSI's representations and warranties in the Pooling
Agreement or (iii) insofar as such losses, claims, damages or liabilities (or
actions or demands for reimbursement or contribution in respect thereof) arise
out of or are based upon information relating to the Seller or the mortgage
loans pursuant to the Underwriting Agreements.


6.  Purchase and Sale; Security Interest. The parties hereto intend the
conveyance by the Seller to CMSI of all of its right, title and interest in and
to the mortgage loans pursuant to this Agreement to constitute a purchase and
sale and not a loan. Notwithstanding the foregoing, to the extent that such
conveyance is held not to constitute a sale under applicable law, it is intended
that this Agreement shall constitute a security agreement under applicable law
and that the Seller shall be deemed to have granted to CMSI a first priority
security interest in all of the Seller's right, title and interest in and to the
mortgage loans.


7.  Notices. All demands, notices and communications hereunder shall be in
writing, shall be effective only upon receipt and shall, if sent to CMSI be
addressed to it at 1000 Technology Drive, O’Fallon, Missouri 63368, Attn: Daniel
P. Hoffman or if sent to Seller be addressed to it at 1000 Technology Drive,
O’Fallon, Missouri 63368, Attn: General Counsel.


8.  Trustee Beneficiary. The representations and agreements made by the Seller
in this Agreement are made for the benefit of, and may be enforced by, the
Trustee, and the holders of certificates to the same extent that the Trustee and
the holders of certificates, respectively, have rights against CMSI under the
Pooling Agreement in respect of representations and agreements made by CMSI
therein.

 
2

--------------------------------------------------------------------------------

 



9.  Cross-Receipt. The Seller, by executing this Agreement below, hereby
acknowledges receipt of the Purchase Price from CMSI. CMSI, by executing this
Agreement below, hereby acknowledges receipt of the Mortgage Loans from the
Seller.


10.  Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may not be changed in any
manner which would have a material adverse affect on holders of any class of
certificates without the prior written consent of the Trustee. The Trustee shall
be protected in consenting to any such change to the same extent provided in
section 10 of the Pooling Agreement. This Agreement may be signed in any number
of counterparts, each of which shall be deemed an original, which taken together
shall constitute one and the same instrument. This Agreement shall bind and
inure to the benefit of and be enforceable by CMSI and the Seller and their
respective successors and assigns; provided, however, that this Agreement cannot
be assigned by either party without the consent of the other party hereto, and
any assignment hereof without such consent shall be void.




 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, CMSI and the Seller have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.




CITIMORTGAGE, INC.






By:_______________________________  
David L. Hicks
Assistant Vice President






CITICORP MORTGAGE SECURITIES, INC.






By:_______________________________     
Daniel P. Hoffman
President
 
 
 

 
 
4

--------------------------------------------------------------------------------

 